Citation Nr: 0007618	
Decision Date: 03/21/00    Archive Date: 03/28/00

DOCKET NO.  96-38 083	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUE

Entitlement to service connection for the cause of the 
veteran's death.


WITNESSES AT HEARING ON APPEAL

Appellant and her son.


ATTORNEY FOR THE BOARD

Patricia A. Boston, Counsel



INTRODUCTION

The appellant is the widow of a veteran who served on active 
duty from September 1942 to December 1945.

This matter came before the Board of Veterans' Appeals 
(hereinafter the Board) on appeal from an October 1995 rating 
decision from the Department of Veterans Affairs (VA) 
Regional Office (RO) in Jackson, Mississippi.

In March 1998 and August 1999, the Board remanded this case 
to the RO for additional development of the evidence.

The appellant is unrepresented in this appeal.

In VA Form 21-534, the appellant filed a claim for death 
benefits, including dependency and indemnity compensation 
(DIC) under the provisions of 38 U.S.C.A. § 1318.  This issue 
has not been adjudicated by the RO and is referred to the RO 
for appropriate action.

In this regard, the Board notes that during the pendency of 
the current appeal, the United States Court of Appeals for 
Veterans Claims (known as the United States Court of Veterans 
Appeals prior to March 1, 1999) (hereinafter Court) rendered 
several decisions specifically on the issue of entitlement to 
DIC benefits pursuant to 38 U.S.C.A. § 1318 .  Marso v. West, 
No. 97-2178 (U.S. App. Vet. Claims December 23, 1999); Cole 
v. West, No. 97-679, (U. S. App. Vet. Claims Dec. 23, 1999); 
Constantino v. West, 12 Vet. App. 517 (1999); Wingo v. West, 
11 Vet. App. 307 (1998); Carpenter v. West, 11 Vet. App. 140 
(1998).  In those decisions the Court determined, in 
pertinent part, that a surviving spouse may be entitled, 
pursuant to 38 U.S.C.A. § 1318 and 38 C.F.R. § 3.22, to 
receive DIC benefits as if the veteran's death were service-
connected by demonstrating that the deceased veteran 
hypothetically would have been entitled to receive 100 
percent disability compensation based on his service-
connected disabilities at the time of death and for a period 
of 10 consecutive years immediately prior to death, though he 
was for any reason (other than willful misconduct) not in 
receipt of that 100 percent compensation throughout that 10 
year period.  38 U.S.C.A. § 1318(b).  The RO should consider 
the application of these precedent decisions in its 
determination of the DIC claim.  Karnas v. Derwinski, 1 Vet. 
App. 308, 313 (1991).

Further, the Board notes that a final regulation was recently 
published which established an interpretive rule reflecting 
VA's conclusion that 38 U.S.C.A. § 1318(b) authorizes payment 
of DIC only in cases where the veteran had, during his 
lifetime, established a right to receive total service-
connected disability compensation from VA for the period 
required by that statute or would have established such a 
right if not for clear and unmistakable error by the VA.  65 
Fed. Reg. 3388-3392 (Jan. 21, 2000).  The effective date of 
that regulation is January 21, 2000.


FINDINGS OF FACT


1.  The official death certificate discloses that the veteran 
died on August [redacted], 1995, at the age of 70.  The immediate 
cause of death as reported on the certificate of death d was 
myocardial infarction due to heart disease and emphysema.  
The other significant condition contributing to death but not 
resulting in the underlying cause was prostate cancer.

2.  At the time of the veteran's death, service connection 
was in effect for anxiety reaction, evaluated as 50 percent 
disabling; and dengue fever, evaluated as noncompensable.  
The veteran had a combined evaluation of 50 percent.

3.  There is no competent medical evidence linking heart 
disease, emphysema or prostate cancer to military service or 
demonstrating the presence of prostate cancer or heart 
disease within a year after service.

4.  There is no competent medical evidence establishing a 
causal relationship between the veteran's service-connected 
anxiety reaction or dengue fever and his death.

5.  No competent medical evidence is of record that shows 
that the veteran's service-connected disabilities 
substantially or materially contributed to his death.


CONCLUSION OF LAW

The claim for entitlement to service connection for the cause 
of the veteran's death is not well-grounded.  38 U.S.C.A. 
§ 5107 (West 1991).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The threshold question that must be resolved with regard to a 
claim is whether the appellant has met her initial obligation 
of submitting evidence of a well-grounded claim.  See 
38 U.S.C.A. § 5107(a); Murphy v. Derwinski, 1 Vet.App. 78 
(1990).  A well-grounded claim is a plausible claim that is 
meritorious on its own or capable of substantiation.  See 
Murphy, 1 Vet.App. at 81.  An allegation that a disorder 
should be service connected is not sufficient; the appellant 
must submit evidence in support of a claim that would justify 
a belief by a fair and impartial individual that the claim is 
plausible.  See 38 U.S.C.A. § 5107(a); Tirpak v. Derwinski, 2 
Vet.App. 609, 611 (1992).  The quality and quantity of the 
evidence required to meet this statutory burden of necessity 
will depend upon the issue presented by the claim.  Grottveit 
v. Brown, 5 Vet.App. 91, 92-93 (1993).

The three elements of a "well grounded" claim for service 
connection are: (1) evidence of a current disability as 
provided by a medical diagnosis; (2) evidence of incurrence 
or aggravation of a disease or injury in service as provided 
by either lay or medical evidence, as the situation dictates; 
and, (3) a nexus, or link, between the inservice disease or 
injury and the current disability as provided by competent 
medical evidence.  See Caluza v. Brown, 7 Vet.App. 498, 506 
(1995);  see also 38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. 
§ 3.303.  This means that there must be evidence of disease 
or injury during service, a current disability, and a link 
between the two.  Further, the evidence must be competent.  
That is, an injury during service may be verified by medical 
or lay witness statements; however, the presence of a 
disability requires a medical diagnosis; and, where an 
opinion is used to link the disorder to a cause during 
service, a competent opinion of a medical professional is 
required.  See Caluza at 504.

Service connection may be established for disability 
resulting from personal injury suffered or disease contracted 
in line of duty, or for aggravation of a preexisting injury 
or disease in line of duty.  38 U.S.C.A. §§ 1110 (West 1991).  
Furthermore, service connection will be granted for heart 
disease or prostate cancer, if it is manifest to a 
compensable degree within one year of discharge from service.  
38 U.S.C.A. §§ 1101, 1112, 1113, 1137 (West 1991); 38 C.F.R. 
§§ 3.307, 3.309 (1999).  

Regulations also provide that service connection may be 
granted for any disease diagnosed after discharge, when all 
the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  
38 C.F.R. § 3.303(d) (1999).

Secondary service connection may be granted for a disability, 
which is proximately due to, or the result of a service-
connected disorder.  38 C.F.R. § 3.310 (1999).  The United 
States Court of Appeals for Veterans Claims (Court) has held 
that a claimant is entitled to service connection on a 
secondary basis when it is shown that the claimant's service-
connected disability aggravates a nonservice-connected 
disability.  Allen v. Brown, 7 Vet. App. 439 (1995).

To establish service connection for the cause of the 
veteran's death, the evidence must show that disability 
incurred in or aggravated by service either caused or 
contributed substantially or materially to cause death.  For 
a service-connected disability to be the cause of death, it 
must singly or with some other condition be the immediate or 
underlying cause of death, or be etiologically related 
thereto. For a service-connected disability to constitute a 
contributory cause, it is not sufficient to show that it 
casually shared in producing death, but rather, it must be 
shown that there was a causal relationship. 38 U.S.C.A. § 
1310 (West 1991); 38 C.F.R. § 3.312 (1999).

A review of the record discloses that the veteran died on 
August [redacted], 1995, at the age of 70.  The immediate cause 
of death as reported on the certificate of death dated in August 
1995 was myocardial infarction due to heart disease, which 
was noted to have had its onset 48 years prior to his death, 
and emphysema.  The other significant condition contributing 
to death but not resulting in the underlying cause was 
prostate cancer.  It was indicated that the veteran died at 
his residence and that an autopsy was not performed.  At the 
time of the veteran's death, service connection was in effect 
for anxiety reaction, evaluated as 50 percent disabling; and 
dengue fever, evaluated as noncompensable.  The veteran had a 
combined evaluation of 50 percent.

The service medical records, including the report of the 
veteran's separation medical examination, do not show 
complaints or findings diagnostic of respiratory disorder or 
prostate cancer.  The veteran was hospitalized in May 1944 
for shortness of breath after making a hike 4 days 
previously.  The veteran stated that he noticed a dull pain 
beneath the sternum and became quite dyspneic and felt 
considerable palpitation.  His blood pressure was 140/80.  
There was a systolic murmur most pronounced over pulmonic 
area and also heard at the aortic area.  This was transmitted 
to the left axilla.

The initial impression was undetermined congenital heart 
disease.  While hospitalized, the diagnoses were valvular 
heart disease and mitral insufficiency.  He was returned to 
duty later in May 1944.  The report of the veteran's 
separation medical examination performed in December 1945 
shows that the clinical evaluation of the cardiovascular 
system was normal.  The veteran's blood pressure reading was 
recorded at 128/75.  There was no evidence of a prostate or 
pulmonary disorder.

The veteran was hospitalized at a VA facility in August 1947.  
The clinical history indicated that he experienced severe, 
sharp pressing pain over the precardium.  An examination of 
the heart showed no abnormality.  He was discharged later in 
August 1947 with a diagnosis of no disease found.

A VA cardiovascular examination was conducted in September 
1947.  An electrocardiogram and chest x-ray showed no 
abnormality.  His blood pressure was 110/70.  The diagnosis 
was heart disease not found.  The veteran was hospitalized at 
a VA facility in December 1957 for a burning anterior chest 
pain, which radiated into the left arm.  Examinations of the 
heart and lungs were essentially normal. After undergoing a 
work-up, the diagnosis was conversion reaction. 

Subsequently, the veteran received intermittent treatment at 
VA and private facilities for several disorders, including 
his psychiatric disorder.  The report of a VA special 
psychiatric examination conducted in June 1960 included a 
diagnosis of conversion reaction with cardiac neurosis.  A 
chest X-ray showed auricular pericardial cyst.

A summary of VA hospitalization dated in September 1960 
revealed that the veteran was hospitalized for a period of 
observation and evaluation.  At that time, it was determined 
that the veteran's pain was non-cardiac in origin.  

The veteran underwent an evaluation by a private physician in 
March 1965.  The impression was that the veteran's chest pain 
would fit into the general category of Tietze's syndrome.  
There was no evidence of primary heart or lung disease.
An August 1965 private medical statement is to the effect 
that in April 1965 the veteran underwent a right thoracotomy 
during which a pericardial lipoma was diagnosed.  He was 
hospitalized in October 1971 for pneumonia and diabetes 
mellitus.  VA outpatient records show that several elevated 
blood pressures were records in the late 1980s.

A VA psychiatric examination conducted in March 1990 included 
diagnoses of generalized anxiety disorder, chronic severe, 
arteriosclerotic heart disease and chronic obstructive 
pulmonary disease. 

VA and private medical records dated from 1991 to 1995 note 
various diagnoses, to include generalized anxiety disorder, 
congestive heart failure, bronchiectasis, chronic obstructive 
pulmonary disease, prostatitis and benign prostatic 
hypertrophy with nocturia.

The veteran was hospitalized at a private facility in June 
1995 for congestive heart failure/pulmonary edema.  He was 
hospitalized in August 1995 for hematemesis secondary to 
vomiting, gastritis, end stage chronic obstructive pulmonary 
disease, history of hypertension and congestive heart failure 
and aortic valve disease.  

The appellant testified at a RO hearing in November 1996 that 
the veteran had a cough in 1946 when she first met him and 
that he suffered from pneumonia, chills, fever and night 
sweats for the rest of his life.  She also stated that the 
veteran had a heart disorder for which he was treated in 
1947.  Testimony was also provides by the appellant's son.

The veteran's case was reviewed by a VA staff physician in 
September 1998.  The physician found that the veteran had a 
functional murmur while in service, which in itself was not 
sufficient to make a diagnosis of congenital heart disease.  
It was reported that the veteran suffered from atypical chest 
pain, both during the service and after his discharge from 
active duty, which was diagnosed as cardiac neurosis 
resulting from chronic conversion reaction.  The veteran 
suffered from congestive heart failure requiring frequent 
hospital admissions during the last decade of his life, which 
most likely resulted from myocardial infarction; and that the 
veteran's death at age 70 was due to myocardial infarction, 
as reported in the death certificate.  

After reviewing the veteran's medical history, it was the VA 
examiner's opinion that there was no connection between the 
veteran's inservice cardiac manifestations and death 50 years 
later from myocardial infarction and that there was no 
scientific data to support that the veteran's service-
connected disability-psychiatric disorder-caused or 
aggravated his cardiovascular disorder.

To summarize, lay statements and testimony describing 
symptoms of a disability is considered to be competent 
evidence.  However, lay assertions of medical causation are 
not sufficient to establish a well-grounded claim in this 
case because lay persons (i.e., persons without medical 
expertise) are not competent to offer medical opinions.  
Moray v. Brown, 5 Vet.App. 211 (1993); Grottveit v. Brown, 5 
Vet.App. 91 (1993); Espiritu v. Derwinski, 2 Vet.App. 492 
(1992).  In other words, while the Board has no doubt that 
the appellant is sincere in her belief that the veteran's 
service-connected disabilities contributed to cause the 
veteran's death, she is not qualified to make a judgment 
regarding medical causation.  Notwithstanding her many years 
of close contact with the veteran, such a conclusion requires 
medical training.  Further, the Board cannot rely on its 
unsubstantiated medical judgment.  Colvin v. Derwinski, 1 
Vet.App. 171 (1991).

In this case there is no competent medical evidence of which 
reasonably establishes a nexus between the heart disease, 
emphysema or prostate cancer and the veteran's period of 
active service, or to his service-connected anxiety reaction 
or dengue fever.  Although the veteran was evaluated for a 
heart disorder during service, the VA examiner opined in 
effect that cardiovascular disease was not present during 
service and that the veteran's symptoms both during and 
following service were not related to his service-connected 
psychiatric disorder.  This opinion is bolstered by the post 
service medical records.  The first postservice clinical 
confirmation of heart disease, emphysema and prostate cancer 
was many years after service.  The VA examiner further 
indicated that the cause of death was unrelated to the 
service connected anxiety disorder.  

There is no competent medical evidence of record which tends 
to show that the service connected anxiety reaction and 
dengue fever either caused or contributed substantially to 
the cause of the veteran's death.  The Board noted that the 
death certificate placed the onset of the heart disease 48 
years prior to the veteran's death.  This apparently is based 
on a medical history and in not supported by the medical 
evidence.  Regardless, this would still place the onset more 
than one year following service.

In the absence of competent medical evidence of a nexus 
between heart disease, emphysema or prostate cancer and 
military service, or between the service-connected anxiety 
reaction or dengue fever and death, the claim is not well 
grounded and must be denied.  

Further, the Board views the information provided in the 
statement of the case, supplemental statement of the case, 
and other correspondence from the RO, sufficient to inform 
the appellant of the elements necessary to complete her 
application for service connection for the cause of the 
veteran's death. 

Although the RO did not specifically state that it denied the 
appellant's claim on the basis that it was not well grounded, 
the Board concludes that this was not prejudicial to the 
appellant.  See Edenfield v. Brown, 8 Vet.App 384 (1995) (en 
banc) (when the Board decision disallowed a claim on the 
merits where the Court finds the claim to be not well 
grounded, the appropriate remedy is to affirm, rather than 
vacate, the Board's decision, on the basis of nonprejudicial 
error).  The Board, therefore, concludes that denying the 
appeal on this issue because the claim is not well grounded 
is not prejudicial to the appellant.  See Bernard v. Brown, 4 
Vet.App. 384 (1993).


ORDER

The claim for entitlement to service connection for the cause 
of the veteran's death is denied.




		
	ROBERT P. REGAN
	Member, Board of Veterans' Appeals



 

